    Case 5:20-cv-01125 Document 1 Filed 09/21/20 Page 1 of 8




       IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF TEXAS
                 SAN ANTONIO DIVISION
Angelina Fitzgerald       §
                          §
                          § Civil Action No.:
                          §
                                          5:20-cv-1125
                          §
v                         §
                          §
                          §
                          §
Cottonwood Financial      §
Texas, LLC                §
                          §

                  Plaintiff’s Original Complaint


                  ___________________________

Introduction

   1. The Fair Debt Collection Practices Ac t was enacted to stop

      debt collectors from harassing, abusing, and making
      misrepresentations to and about consumers. Congress found

      that these practices led to the job loss, the number of personal

      bankruptcies, invasions of privacy, and marital disharmony.


   2. The FDPCA requires debt collectors to properly identify

      themselves and prohibits debt collectors from using a false

      name. Further the Act conside rs an original creditor who

      attempts to collect a debt in a name other than its own, a third
      party debt collector.
     Case 5:20-cv-01125 Document 1 Filed 09/21/20 Page 2 of 8




   3. Plaintiff brings this action for Defendant’s violations of the

      FDCPA and seeks actual damages, statutory damages,

      attorney’s fees and costs.


Jurisdiction & Venue

   4. Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d)

      and 28 U.S.C. § 1331.

   5. Supplemental jurisdiction for Plaintiff’s state law claims

      arises under 15 U.S.C. § 1367.

   6. Venue is proper in this district and division pursuant to 28

      U.S.C. § 1391(b) as a substantial part of the events or

      omissions giving rise to Plaintiff’s claims occurred here.


Parties

   7. Plaintiff, Angelina Fitzgerald, is a natural person who resides

      in and has resided in S an Antonio, Bexar County, Texas at all

      times relevant to this action.

   8. Defendant, Cottonwood Financial Texas , LLC is a Delaware

      Corporation whose primary busi ness location is 1901

      Gateway Drive, Suite 200, Irving, Texas 75038. It may be

      served with process via C T Corporation System at 1999

      Bryan St., Suite 900, Dallas, Texas 75201.
    Case 5:20-cv-01125 Document 1 Filed 09/21/20 Page 3 of 8




Facts

   9. Cottonwood operates as a credit access business. As a credit

        access business, it collects a fee for arranging for the

        extension of credit to consumers from third parties .

   10. These loans are often at rates that would be considered

        predatory, but are legal under the credit access business rules

        contained in Chapter 393 of the Texas Finance Code.

   11. Cottonwood operates its credit access business es under

        assumed names, including, but not limited to “Cash Store”

        and “Cash ASAP.”

   12. When a Cottonwood borrower defaults on their obligation

        then Cottonwood begins its col lection efforts.

   13. Cottonwood operates, employs, or otherwise directs the

        conduct of individuals who identify themselves as “United.”

   14. Fitzgerald took out a personal loan from or through

        Cottonwood.

   15. After allegedly defaulting on a her obligation, Cottonwood

        turned Fitzgerald’s debt over to collections.

   16. Fitzgerald then began to receive calls from a “Tracy

        Mendoza.”
 Case 5:20-cv-01125 Document 1 Filed 09/21/20 Page 4 of 8




17. Mendoza did not identif y on who her employer was , gave

   Fitzgerald a case number, and told her would soon be served

   with process at home and work.


18. Fitzgerald received this voicemail:

   This information is intended for Angelina Fitzgerald case
   number 97280. This is Tracy Mendoza contacting you
   regarding an order that was submitted to my office this
   morning. I need to verify your address for service of process
   at your residence and place of employme nt. Miss Fitzgerald
   you have a claim that has been filed against you. At this point
   to have the opportunity to get in contact with the firm, who is
   handling your claims to discuss this matter. They can be
   reached at 866-578-1523 again your case number list ed on the
   order again it's 97280. At this moment, Miss Angela L.
   Fitzgerald, you have officially been notified.


19. In reality no case had been filed and the case number

   provided is not in the format of any local court.


20. After being pressed to identify who she wor ked for

   “Mendoza” told Fitzgerald tha t she worked for “United” and
   was based in Irving, Texas.


21. The Texas Secretary of State does not have a bond on file for

   and entity containing the name “United.” It does hav e a bond

   on file for Cottonwood Financial Texas, LP.
    Case 5:20-cv-01125 Document 1 Filed 09/21/20 Page 5 of 8




   22. The Texas Secretary of State lists Cotto nwood Financial

      Texas, LP as owned an d operated by Cottonwood Financial

      Texas, LLC., the defendant in this action.


   23. The threat s in the voicemail and the threats conveyed to her

      in phone calls caused Fitzgerald to suffer mental anguish and

      emotional distress in the form of anxiety, fear, humiliation,

      embarrass ment, loss of appetite, and insomnia.


First Cause of Action – Fair Debt Collection Practices Act

   24. Cottonwood is a debt collector as defined by 15 U.S.C. §

      1692a(6).

   25. The Debt is a debt as defined by 15 U.S.C. § 1692a(5).


   26. Fitzgerald is a consumer as defined by 15 U.S.C. § 1692a( 3).


   27. The Cottonwood’s calls are communications as defined by 15

      U.S.C. § 1692a( 2).

   28. Cottonwood’s collection efforts violated the FDCPA in that:

         a. Placed calls without meaningful disclosure of the

            caller’s identity in violation of 15 U.S.C. § 1692d(6);

         b. Made a false representation as to the c haracter, amount,

            or legal status of a debt in violation of 15 U.S.C. §

            1692e(2)(a);
    Case 5:20-cv-01125 Document 1 Filed 09/21/20 Page 6 of 8




           c. Made a false representation that a communication

              was from an attorney in violation of 15 U.S.C. §

              1692e(3);

           d. It threated to take an action it could not legally take

              or it did not intend to take in violation of 15 U.S.C.

              § 1692e(5); and

           e. Used a false representation or deceptive me ans to

              collect or attempt to collect a debt in violation of

              15 U.S.C. § 1692e(10).



Second Cause of Action –Texas Finance Code Chapter 392

  29. Fitzgerald is a consumer as defined by Tex. Fin. Code §

     392.001(1).


  30. The Debt is a consumer debt as defined by Tex. Fin. Code §

     392.001(2).


  31. Cottonwood is a third-party debt collector as defined by Tex.

     Fin. Code § 392.001(7).


  32. Cottonwood’s calls were acts of debt collection as defined

     by Tex. Fin. Code § 392.001(5).


  33. Cottonwood violated Chapter 392 of the Texas Finance Code

     by:
     Case 5:20-cv-01125 Document 1 Filed 09/21/20 Page 7 of 8




         a. Misrepresenting the character, extent, or amount of a

             consumer debt, or misrepresenting the consumer debt's

             status in a judicial or governmental proceeding in

             violation of Tex. Fin. Code § 392.304(a)(8);


         b. Representing that a consumer debt is being collected by

             an independent, bona fide organization engaged in the

             business of collecting past due accounts when the debt

             is being collected by a subterfuge organization under

             the control and direction of the person who is owed the

             debt in violation of Tex. Fin. Code § 392.304(a)(18);


         c. Using any other false representation or deceptive means

             to collect a debt or obtain information concerning a

             consumer in violation of Tex. Fin. Code §

             392.304(a)(19).


Jury Demand

   34. Plaintiff demands this case be tried before a jury.


Prayer for Relief

Plaintiff prays, that this Court enter judgment against Defendant
and in favor of Plaintiff for:
   a. Actual damages per 15 U.S.C. § 1692 k(a)(1);
   b. Statutory damages per 15 U.S.C. § 1692k(a)(2);
   c. Attorney’s fees, costs, and litigation expenses per 15 U.S.C.
      § 1692 k(a)(3);
   d. Actual damages p er Tex. Fin. Code § 392.403(a)(2); and
   e. Attorney’s fees, costs, and litigation expenses per Tex. Fin.
      Code § 392.403(b).
    Case 5:20-cv-01125 Document 1 Filed 09/21/20 Page 8 of 8




Dated: September 21, 2020      Respectfully Submitted,

                               /s/William M. Clanton
                               William M. Clanton
                               Texas Bar No. 24049436

                               Law Office of Bill Clanton, P.C.
                               926 Chulie Dr.
                               San Antonio, Texas 78216
                               210 226 0800
                               210 338 8660 fax
                               bill@clantonlawoffice.com
